Exhibit 10.1

INDEMNIFICATION AGREEMENT
 
                This Indemnification Agreement (the “Agreement”), dated as of
[_____] [__], 2010, with an effective date as set forth in Section 18, between
Telanetix, Inc., a Delaware corporation (the “Corporation”), and [_________]
(together with such person’s spouse or domestic partner, “Indemnitee”),
 
W I T N E S S E T H:
 
                WHEREAS, Indemnitee is either a member of the board of directors
of the Corporation (the “Board of Directors”), a director of a wholly owned
subsidiary of the Corporation, an officer of the Corporation or an officer of a
wholly owned subsidiary of the Corporation, or one or more of such positions,
and in such capacity or capacities, or otherwise as an Agent (as hereinafter
defined) of the Corporation, is performing a valuable service for the
Corporation; and
 
                WHEREAS, the Corporation is aware that competent and experienced
persons are increasingly reluctant to serve as directors or officers of
corporations or other business entities unless they are protected by
comprehensive indemnification and liability insurance, due to increased exposure
to litigation costs and risks resulting from their service to such entities, and
because the exposure frequently bears no reasonable relationship to the
compensation of such directors and officers; and
 
                WHEREAS, the Board of Directors of the Corporation has concluded
that, to retain and attract talented and experienced individuals to serve or
continue to serve as officers or directors of the Corporation or its
subsidiaries, and to encourage such individuals to take the business risks
necessary for the success of the Corporation, it is necessary for the
Corporation contractually to indemnify directors and officers and to assume for
itself to the fullest extent permitted by law expenses and damages in connection
with claims against such officers or directors in connection with their service
to the Corporation; and
 
                WHEREAS, section 145 of the General Corporation Law of Delaware
(the “DGCL”), under which the Corporation is organized, empowers the Corporation
to indemnify by agreement its officers, directors, employees and agents, and
persons who serve, at the request of the Corporation, as directors, officers,
employees or agents of other corporations or enterprises, and expressly provides
that the indemnification provided by the DGCL is not exclusive; and
 
                WHEREAS, the Corporation desires and has requested the
Indemnitee to serve or continue to serve as a director, officer or agent of the
Corporation or one or more of its subsidiaries free from undue concern for
claims for damages arising out of or related to such services to the
Corporation; and
 
                WHEREAS, Indemnitee is willing to serve, continue to serve and
to take on additional service for or on behalf of the Corporation on the
condition that he or she be indemnified as herein provided; and
 
 
-1-

--------------------------------------------------------------------------------

 
 
                WHEREAS, it is intended that Indemnitee shall be paid promptly
by the Corporation all amounts necessary to effectuate in full the indemnity
provided herein; and
 
                WHEREAS, certain defined terms are set forth in Section 17
below:
 
                NOW, THEREFORE, in consideration of the premises and the
covenants in this Agreement, and of Indemnitee serving or continuing to serve
the Corporation or one or more of its subsidiaries as an Agent and intending to
be legally bound hereby, the parties hereto agree as follows:
 
                1.            Services by Indemnitee. Indemnitee agrees to serve
or continue to serve (a) as a director, officer, manager or employee of the
Corporation, or as a manager, director or employee of a wholly owned subsidiary
of the Corporation, or one or more of such positions, and until such time as
Indemnitee resigns or fails to stand for election or is removed from
Indemnitee’s position, or (b) otherwise as an Agent of the Corporation.
Indemnitee may from time to time also perform other services at the request or
for the convenience of, or otherwise benefiting the Corporation or one or more
of its subsidiaries. Indemnitee may at any time and for any reason resign or be
removed from his or her position or positions (subject to any other contractual
obligation or other obligation imposed by operation of law), in which event the
Corporation shall have no obligation under this Agreement to continue Indemnitee
in any such position.
 
                2.            Indemnification of Indemnitee. Subject to the
limitations set forth herein and particularly in Section 6 hereof, the
Corporation shall indemnify Indemnitee as follows:
 
                (a)            The Corporation shall, with respect to any
Proceeding (as hereinafter defined), indemnify Indemnitee to the fullest extent
permitted by applicable law or as such law may from time to time be amended
(but, in the case of any such amendment, only to the extent such amendment
permits the Corporation to provide broader indemnification rights than the law
permitted the Corporation to provide before such amendment). The right to
indemnification conferred herein shall be presumed to have been relied upon by
Indemnitee in serving or continuing to serve the Corporation as an Agent and
shall be enforceable as a contract right. Without in any way diminishing the
scope of the indemnification provided by this Section 2(a), the rights of
indemnification of Indemnitee shall include but shall not be limited to those
rights hereinafter set forth.
 
                (b)            The Corporation shall indemnify Indemnitee if
Indemnitee is or was a party or witness or is threatened to be made a party or
witness to any Proceeding (other than an action by or in the right of the
Corporation) by reason of the fact that Indemnitee is or was an Agent of the
Corporation, or any subsidiary of the Corporation, or by reason of the fact that
Indemnitee is or was serving at the request of the Corporation as an Agent of
another corporation, partnership, joint venture, trust, employee benefit plan or
other enterprise, against Expenses (as hereinafter defined) or Liabilities (as
hereinafter defined), actually and reasonably incurred by Indemnitee in
connection with such Proceeding if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe Indemnitee’s conduct was
unlawful.
 
 
-2-

--------------------------------------------------------------------------------

 
 
                (c)            The Corporation shall indemnify Indemnitee if
Indemnitee was or is a party or witness or is threatened to be made a party to
any Proceeding by or in the right of the Corporation or any subsidiary of the
Corporation to procure a judgment in its favor by reason of the fact that
Indemnitee is or was an Agent of the Corporation, or any subsidiary of the
Corporation, or by reason of the fact that Indemnitee is or was serving at the
request of the Corporation as an Agent of another corporation, partnership,
joint venture, trust, employee benefit plan or other enterprise, against
Expenses and, to the fullest extent permitted by law, Liabilities if Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Corporation, except that no
indemnification shall be made in respect of any claim, issue or matter as to
which Indemnitee shall have been adjudged to be liable to the Corporation unless
and only to the extent that the Court of Chancery of the State of Delaware or
the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, Indemnitee is fairly and reasonably entitled to
indemnity for such expenses which the Court of Chancery of the State of Delaware
or such other court shall deem proper.
 
                (d)           Notwithstanding any other provision of this
Agreement, to the extent that Indemnitee has been successful on the merits or
otherwise in defense of any Proceeding or in defense of any issue or matter
therein, Indemnitee shall be indemnified against all Expenses incurred in
connection therewith, except with respect to any portion of the proceeding
relating to a matter described in Section 6. For these purposes, Indemnitee will
be deemed to have been “successful on the merits” upon termination of any
Proceeding or of any claim, issue or matter therein, by the winning of a motion
to dismiss (with prejudice), motion for summary judgment, or settlement (with or
without court approval). If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Corporation for some or a portion of
Expenses, but not, however, for the total amount thereof, the Corporation shall
nevertheless indemnify Indemnitee for the portion thereof to which Indemnitee is
entitled.
 
                (e)            The Corporation shall indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Corporation (other than Indemnitee) who may be
jointly liable with Indemnitee.
 
                3.            Advancement of Expenses. All reasonable Expenses
incurred by or on behalf of Indemnitee (including costs of enforcement of this
Agreement) shall be advanced from time to time by the Corporation to Indemnitee
within thirty (30) days after the receipt by the Corporation of a written
request for an advance of Expenses, whether prior to or after final disposition
of a Proceeding (except to the extent that there has been a Final Adverse
Determination that Indemnitee is not entitled to be indemnified for such
Expenses), including without limitation any Proceeding brought by or in the
right of the Corporation. Notwithstanding the foregoing, the Indemnitee may
alternately request that the Corporation (but without duplication) (a) pay such
Expenses on behalf of Indemnitee or (b) reimburse Indemnitee for such Expenses.
Indemnitee’s right to such advancement is not subject to the satisfaction of any
standard of conduct. The written request for an advancement, payment or
reimbursement of any and all Expenses under this paragraph shall contain
reasonable detail of the Expenses incurred by Indemnitee. In the event that such
written request shall be accompanied by an affidavit of counsel to Indemnitee to
the effect that such counsel has reviewed such Expenses and that such Expenses
are reasonable in such counsel’s view, then such expenses shall be deemed
reasonable in the absence of clear and convincing evidence to the contrary. By
execution of this Agreement, Indemnitee shall be deemed to have made whatever
undertaking as may be required by law at the time of any advancement of Expenses
with respect to repayment to the Corporation of such Expenses, but such
advancement of Expenses shall otherwise be unsecured and interest free, without
regard to Indemnitee’s ability to repay. In the event that the Corporation shall
breach its obligation to advance Expenses under this Section 3, the parties
hereto agree that Indemnitee’s remedies available at law would not be adequate
and that Indemnitee would be entitled to specific performance.
 
 
-3-

--------------------------------------------------------------------------------

 
 
                4.            Presumptions and Effect of Certain Proceedings.
 
                (a)            Upon making a request for indemnification,
Indemnitee shall be presumed to be entitled to indemnification under this
Agreement and the Corporation shall have the burden of proof to overcome that
presumption by a preponderance of the evidence in reaching any contrary
determination.
 
                (b)            The termination of any Proceeding by judgment,
order, settlement, arbitration award or conviction, or upon a plea of nolo
contendere or its equivalent shall not affect this presumption or, except as
determined by a judgment or other final adjudication adverse to Indemnitee,
establish a presumption with regard to any factual matter relevant to
determining Indemnitee’s rights to indemnification hereunder. If the person or
persons so empowered to make a determination pursuant to Section 5 hereof shall
have failed to make the requested determination within the period provided for
in Section 5, a determination that Indemnitee is entitled to indemnification
shall be deemed to have been made.
 
                (c)            The knowledge and/or actions, or failure to act,
or any director, officer, agent or employee of the Corporation or the
Corporation itself shall not be imputed to Indemnitee for purposes of
determining any rights under this Agreement.
 
                (d)            For purposes of any determination of good faith,
Indemnitee shall be deemed to have acted in good faith if Indemnitee’s action is
based on the records or books of account of the Corporation, other than records
or books of account prepared by or under the direct supervision of Indemnitee,
including financial statements, or on information supplied to Indemnitee by the
officers of the Corporation in the course of their duties, or on the advice of
legal counsel for the Corporation or the Board or counsel selected by any
committee of the Board or on information or records given or reports made to the
Corporation by an independent certified public accountant or by an appraiser,
investment banker, compensation consultant, or other expert selected with
reasonable care by the Corporation or the Board or any committee of the Board.
The provisions of this Section 4 shall not be deemed to be exclusive or to limit
in any way the other circumstances in which the Indemnitee may be deemed to have
met the applicable standard of conduct. Whether or not the foregoing provisions
of this Section are satisfied, it shall in any event be presumed that Indemnitee
has at all times acted in good faith and in a manner he or she reasonably
believed to be in or not opposed to the best interests of the Corporation.
 
 
-4-

--------------------------------------------------------------------------------

 
 
                5.            Procedure for Determination of Entitlement to
Indemnification.
 
                (a)            Whenever Indemnitee believes that Indemnitee is
entitled to indemnification pursuant to this Agreement, Indemnitee shall submit
a written request for indemnification to the Corporation. Any request for
indemnification shall include sufficient documentation or information reasonably
available to Indemnitee for the determination of entitlement to indemnification.
In any event, Indemnitee shall submit Indemnitee’s claim for indemnification
within a reasonable time, not to exceed five (5) years after any judgment,
order, settlement, dismissal, arbitration award, conviction, acceptance of a
plea of nolo contendere or its equivalent, or final determination, whichever is
the later date for which Indemnitee requests indemnification. The Secretary or
other appropriate officer shall, promptly upon receipt of Indemnitee’s request
for indemnification, advise the Board of Directors in writing that Indemnitee
has made such request. Determination of Indemnitee’s entitlement to
indemnification shall be made not later than sixty (60) days after the
Corporation’s receipt of Indemnitee’s written request for such indemnification,
provided that any request for indemnification for Liabilities, other than
amounts paid in settlement, shall have been made after a determination thereof
in a Proceeding. If it is so determined that the Indemnitee is entitled to
indemnification, and Indemnitee has already paid the Liabilities, reimbursement
to the Indemnitee shall be made within ten (10) days after such determination;
otherwise, the Corporation shall pay the Liabilities on behalf of Indemnitee if
and when Indemnitee becomes legally obligated to make payment.
 
                (b)            The Corporation shall be entitled to select the
forum in which Indemnitee’s entitlement to indemnification will be heard;
provided, however, that if there is a Change in Control of the Corporation,
Independent Legal Counsel (as hereinafter defined) shall determine whether
Indemnitee is entitled to indemnification. The forum shall be any one of the
following:
 
                           (i) a majority vote of Disinterested Directors (as
hereinafter defined), even though less than a quorum;
 
                           (ii) by a committee of Disinterested Directors
designated by majority vote of Disinterested Directors, even though less than a
quorum;
 
                           (iii) Independent Legal Counsel, whose determination
shall be made in a written opinion; or
 
                           (iv) the stockholders of the Corporation.
 
                6.            Specific Limitations on Indemnification.
Notwithstanding anything in this Agreement to the contrary, the Corporation
shall not be obligated under this Agreement to make any payment to Indemnitee
with respect to any Proceeding:
 
                (a)            To the extent that payment is actually made to
Indemnitee under any insurance policy, or is made to Indemnitee by the
Corporation or an affiliate otherwise than pursuant to this Agreement.
Notwithstanding the availability of such insurance, Indemnitee also may claim
indemnification from the Corporation pursuant to this Agreement by assigning to
the Corporation any claims under such insurance to the extent Indemnitee is paid
by the Corporation;
 
 
-5-

--------------------------------------------------------------------------------

 
 
                (b)            Provided there has been no Change in Control, for
Liabilities in connection with Proceedings settled without the Corporation’s
consent, which consent, however, shall not be unreasonably withheld;
 
                (c)            For an accounting of profits made from the
purchase or sale by Indemnitee of securities of the Corporation within the
meaning of section 16(b) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), or similar provisions of any state statutory or common law,
provided, however, that the Indemnitee shall be entitled to the advancement of
expenses unless the Corporation reasonably determines that Indemnitee has
violated such section 16(b) and must disgorge profits;
 
                (d)            To the extent it would be otherwise prohibited by
law, if so established by a judgment or other final adjudication adverse to
Indemnitee; or
 
                (e)            In connection with a Proceeding commenced by
Indemnitee (other than a Proceeding commenced by Indemnitee to enforce
Indemnitee’s rights under this Agreement) unless the commencement of such
Proceeding was authorized by the Board of Directors.
 
                7.            Fees and Expenses of Independent Legal Counsel.
The Corporation agrees to pay the reasonable fees and expenses of Independent
Legal Counsel should such Independent Legal Counsel be retained to make a
determination of Indemnitee’s entitlement to indemnification pursuant to Section
5(b) of this Agreement, and to fully indemnify such Independent Legal Counsel
against any and all expenses and losses incurred by any of them arising out of
or relating to this Agreement or their engagement pursuant hereto.
 
                8.            Rights and Remedies of Indemnitee.
 
                (a)            In the event that (i) a determination pursuant to
Section 5 hereof is made that Indemnitee is not entitled to indemnification,
(ii) advances of Expenses are not made pursuant to this Agreement, (iii) payment
has not been timely made following a determination of entitlement to
indemnification pursuant to this Agreement, or (iv) Indemnitee otherwise seeks
enforcement of this Agreement, Indemnitee shall be entitled to a final
adjudication in the Court of Chancery of the State of Delaware of the remedy
sought. Alternatively, unless court approval is required by law for the
indemnification sought by Indemnitee, Indemnitee at Indemnitee’s option may seek
an award in arbitration to be conducted by a single arbitrator pursuant to the
commercial arbitration rules of the American Arbitration Association now in
effect, which award is to be made within ninety (90) days following the filing
of the demand for arbitration. The Corporation shall not oppose Indemnitee’s
right to seek any such adjudication or arbitration award. In any such proceeding
or arbitration Indemnitee shall be presumed to be entitled to indemnification
and advancement of Expenses under this Agreement and the Corporation shall have
the burden of proof to overcome that presumption.
 
                (b)            In the event that a determination that Indemnitee
is not entitled to indemnification, in whole or in part, has been made pursuant
to Section 5 hereof, the decision in the judicial proceeding or arbitration
provided in paragraph (a) of this Section 8 shall be made de novo and Indemnitee
shall not be prejudiced by reason of a determination that Indemnitee is not
entitled to indemnification.
 
 
-6-

--------------------------------------------------------------------------------

 
 
                (c)            If a determination that Indemnitee is entitled to
indemnification has been made pursuant to Section 5 hereof, or is deemed to have
been made pursuant to Section 4 hereof or otherwise pursuant to the terms of
this Agreement, the Corporation shall be bound by such determination.
 
                (d)            The Corporation shall be precluded from asserting
that the procedures and presumptions of this Agreement are not valid, binding
and enforceable. The Corporation shall stipulate in any such court or before any
such arbitrator that the Corporation is bound by all the provisions of this
Agreement and is precluded from making any assertion to the contrary.
 
                (e)            Expenses reasonably incurred by Indemnitee in
connection with Indemnitee’s request for indemnification under, seeking
enforcement of or to recover damages for breach of this Agreement shall be
advanced by the Corporation when and as incurred by Indemnitee irrespective of
any Final Adverse Determination that Indemnitee is not entitled to
indemnification.
 
                (f)            If the Indemnitee is the subject of or is
implicated in any investigation, whether formal or informal, the Corporation
shall provide to the Indemnitee any information it provides to any third party
concerning the investigation, provided, that by executing this Agreement,
Indemnitee agrees to use such information solely in connection with the defense
of such investigation and if Indemnitee is no longer serving as a Director or
employed by the Corporation, Indemnitee shall at the Corporation’s request
execute a confidentiality agreement substantially in the form of the
confidentiality agreement in effect while such Indemnitee was a Director or
employed by the Corporation.
 
                9.            Contribution.
 
                (a)            To the fullest extent permissible under
applicable law, if the indemnification provided for in this Agreement is
unavailable to Indemnitee for any reason whatsoever, the Corporation, in lieu of
indemnifying Indemnitee, shall contribute to the amount incurred by Indemnitee,
whether for judgments, fines, penalties, excise taxes, amounts paid or to be
paid in settlement and/or for Expenses, in connection with any claim relating to
an indemnifiable event under this Agreement, in such proportion as is deemed
fair and reasonable in light of all of the circumstances of such Proceeding in
order to reflect (i) the relative benefits received by the Corporation and
Indemnitee as a result of the event(s) and/or transaction(s) giving cause to
such Proceeding; and/or (ii) the relative fault of the Corporation (and its
directors, officers, employees and agents) and Indemnitee in connection with
such event(s) and/or transaction(s).
 
                (b)            Whether or not the indemnification provided in
Section 2 of this Agreement is available, in respect of any threatened, pending
or completed action, suit or proceeding in which the Corporation is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Corporation shall pay, in the first instance, the entire amount
of any judgment or settlement of such action, suit or proceeding without
requiring Indemnitee to contribute to such payment and the Corporation hereby
waives and relinquishes any right of contribution it may have against
Indemnitee. The Corporation shall not enter into any settlement or any action,
suit or proceeding in which the Corporation is jointly liable with Indemnitee
(or would be if joined in such action, suit or proceeding) unless such
settlement provides for a full and final release of all claims asserted against
Indemnitee.
 
 
-7-

--------------------------------------------------------------------------------

 
 
                (c)            No person found guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not found guilty of
such fraudulent misrepresentation.
 
                10.          Maintenance of Insurance. The Corporation
represents that it presently has in place certain directors’ and officers’
liability insurance policies covering the directors and officers of the
Corporation and the directors and officers of the wholly owned subsidiaries of
the Corporation. Subject only to the provisions within this Section 10, the
Corporation agrees that so long as Indemnitee shall have consented to serve or
shall continue to serve as a director or officer of the Corporation or as a
director, manager or officer of a wholly owned subsidiary of the Corporation, or
one or more of such positions, or as an Agent of the Corporation, and thereafter
so long as Indemnitee shall be subject to any possible Proceeding (such periods
being hereinafter sometimes referred to as the “Indemnification Period”), the
Corporation will use all reasonable efforts to maintain in effect for the
benefit of Indemnitee one or more valid, binding and enforceable policies of
directors’ and officers’ liability insurance from established and reputable
insurers, providing, in all respects, coverage both in scope and amount which is
no less favorable than that presently provided or, following the Corporation’s
initial public offering, than that provided as of the time of such initial
public offering. Notwithstanding the foregoing, the Corporation shall not be
required to maintain said policies of directors’ and officers’ liability
insurance during any time period if during such period such insurance is not
reasonably available or if it is determined in good faith by the then directors
of the Corporation either that:
 
                           (i) The premium cost of maintaining such insurance is
substantially disproportionate to the amount of coverage provided thereunder; or
 
                           (ii) The protection provided by such insurance is so
limited by exclusions, deductions or otherwise that there is insufficient
benefit to warrant the cost of maintaining such insurance.
 
                Anything in this Agreement to the contrary notwithstanding, to
the extent that and for so long as the Corporation shall choose to continue to
maintain any policies of directors’ and officers’ liability insurance during the
Indemnification Period, the Corporation shall maintain similar and equivalent
insurance for the benefit of Indemnitee during the Indemnification Period
(unless such insurance shall be less favorable to Indemnitee than the
Corporation’s existing policies).
 
 
-8-

--------------------------------------------------------------------------------

 
 
                If the Corporation has in effect policies of directors’ and
officers’ liability insurance at the time that Indemnitee notifies the
Corporation of the commencement of any Proceeding, the Corporation shall give
prompt notice of the commencement of such Proceeding to the insurers in
accordance with the procedures set forth in the respective policies. The
Corporation shall thereafter take all necessary or desirable action to cause
such insurers to pay, on behalf of Indemnitee, all amounts payable as a result
of such proceeding in accordance with the terms of such policies. In the event
of a Change in Control or the Corporation’s becoming insolvent, including being
placed into receivership or entering the federal bankruptcy process, the
Corporation shall maintain in force any directors’ and officers’ liability
insurance policies then maintained by the Corporation in providing insurance in
respect of Indemnitee, for a period of six years thereafter (a “Tail Policy”)
unless the Indemnitee requests the Corporation to forego the purchase of a Tail
Policy. Such coverage shall be with the incumbent insurance carriers using the
policies that were in place at the time of the change of control event (unless
the incumbent carriers will not offer such policies, in which case the Tail
Policy shall be substantially comparable in scope and amount as the expiring
policies, shall be placed by the Corporation’s existing broker, and the
insurance carriers for the Tail Policy shall have an AM Best rating that is the
same or better than the AM Best ratings of the expiring policies, or unless
otherwise determined by a majority of the then-sitting directors).
 
                11.          Modification, Waiver, Termination and Cancellation.
No supplement, modification, termination, cancellation or amendment of this
Agreement shall be binding unless executed in writing by both of the parties
hereto. No waiver of any of the provisions of this Agreement shall be deemed or
shall constitute a waiver of any other provisions hereof (whether or not
similar), nor shall such waiver constitute a continuing waiver.
 
                12.          Subrogation and Set Off.
 
                (a)            In the event of payment under this Agreement, the
Corporation shall be subrogated to the extent of such payment to all of the
rights of recovery of Indemnitee, who shall execute all papers required and
shall do everything that may be necessary to secure such rights, including the
execution of such documents necessary to enable the Corporation effectively to
bring suit to enforce such rights.
 
                (b)            The Corporation’s obligation to indemnify, hold
harmless, exonerate or advance Expenses hereunder to Indemnitee who is or was
serving at the request of the Corporation as a director, officer, trustee,
partner, managing member, fiduciary, employee or agent of any other Enterprise
shall be reduced by any amount Indemnitee has actually received as
indemnification, hold harmless or exoneration payments or advancement of
expenses from such Enterprise. Notwithstanding any other provision of this
Agreement to the contrary, (i) Indemnitee shall have no obligation to reduce,
offset, allocate, pursue or apportion any indemnification, hold harmless,
exoneration, advancement, contribution or insurance coverage among multiple
parties possessing such duties to Indemnitee prior to the Corporation’s
satisfaction and performance of all its obligations under this Agreement, and
(ii) the Corporation shall perform fully its obligations under this Agreement
without regard to whether Indemnitee holds, may pursue or has pursued any
indemnification, advancement, hold harmless, exoneration, contribution or
insurance coverage rights against any person or entity other than the
Corporation.
 
 
-9-

--------------------------------------------------------------------------------

 
 
                13.          Notice by Indemnitee and Defense of Claim.
Indemnitee shall promptly notify the Corporation in writing upon being served
with any summons, citation, subpoena, complaint, indictment, information or
other document relating to any matter, whether civil, criminal, administrative
or investigative which may result in the right to indemnification or the
advancement of Expenses, but the omission so to notify the Corporation will not
relieve it from any liability that it may have to Indemnitee if such omission
does not prejudice the Corporation’s rights. If such omission does prejudice the
Corporation’s rights, the Corporation will be relieved from liability only to
the extent of such prejudice. Notwithstanding the foregoing, such omission will
not relieve the Corporation from any liability that it may have to Indemnitee
otherwise than under this Agreement. With respect to any Proceeding as to which
Indemnitee notifies the Corporation of the commencement thereof:
 
                (a)            The Corporation will be entitled to participate
therein at its own expense; and
 
                (b)            The Corporation jointly with any other
indemnifying party similarly notified will be entitled to assume the defense
thereof, with counsel reasonably satisfactory to Indemnitee; provided, however,
that the Corporation shall not be entitled to assume the defense of any
Proceeding if there has been a Change in Control or if Indemnitee shall have
reasonably concluded that there may be a conflict of interest between the
Corporation and Indemnitee with respect to such Proceeding. After notice from
the Corporation to Indemnitee of its election to assume the defense thereof, the
Corporation will not be liable to Indemnitee under this Agreement for any
Expenses subsequently incurred by Indemnitee in connection with the defense
thereof, other than reasonable costs of investigation or as otherwise provided
below. Indemnitee shall have the right to employ Indemnitee’s own counsel in
such Proceeding, but the fees and expenses of such counsel incurred after notice
from the Corporation of its assumption of the defense thereof shall be at the
expense of Indemnitee unless:
 
                           (i) the employment of counsel by Indemnitee has been
authorized by the Corporation;
 
                           (ii) Indemnitee shall have reasonably concluded that
counsel engaged by the Corporation may not adequately represent Indemnitee due
to, among other things, actual or potential differing interests; or
 
                           (iii) the Corporation shall not in fact have employed
counsel to assume the defense in such Proceeding or shall not in fact have
assumed such defense and be acting in connection therewith with reasonable
diligence; in each of which cases the fees and expenses of such counsel shall be
at the expense of the Corporation.
 
Notwithstanding anything in this Agreement to the contrary, the Indemnitee shall
have the right to employ Indemnitee’s own counsel in connection with any such
Proceeding, at the expense of the Company, if such counsel serves in a review
and observer capacity and does not otherwise materially control or participate
in the defense of such Proceeding and provided that the Indemnitee must select
such counsel from three potential counsel proposed by the Corporation.
 
                (c)            The Corporation shall not settle any Proceeding
in any manner that would impose any penalty or limitation on Indemnitee without
Indemnitee’s written consent; provided, however, that Indemnitee will not
unreasonably withhold his or her consent to any proposed settlement. The
Corporation shall promptly notify Indemnitee once the Corporation has received
an offer or intends to make an offer to settle any such Proceeding and the
Company shall provide Indemnitee as much time as reasonably practicable to
consider such offer. The Corporation may not exhaust the amount of its
directors’ and officers’ liability insurance pursuant to a settlement agreement
unless the settlement provides for a full and final release of all claims
asserted against Indemnitee.  
 
 
-10-

--------------------------------------------------------------------------------

 
 
                14.          Notices. All notices, requests, demands and other
communications hereunder shall be in writing and shall be deemed to have been
duly given if (i) delivered by hand and receipted for by the party to whom said
notice or other communication shall have been directed, or (ii) mailed by
certified or registered mail with postage prepaid, on the third business day
after the date on which it is so mailed:
 
(a)           If to Indemnitee, to the address set forth below Indemnitee’s
signature on the signature page hereof.
 
(b)           If to the Corporation, to:
 
Telanetix, Inc.
11201 SE 8th Street, Suite #200
Bellevue, WA 98004
Attn: Chief Financial Officer
 
or to such other address as may have been furnished to Indemnitee by the
Corporation or to the Corporation by Indemnitee, as the case may be.
 
                15.          Nonexclusivity. The rights of Indemnitee hereunder
shall not be deemed exclusive of any other rights to which Indemnitee may be
entitled under applicable law, the Corporation’s Certificate of Incorporation or
bylaws, or any agreements, vote of stockholders, resolution of the Board of
Directors or otherwise, and to the extent that during the Indemnification Period
the rights of the then existing directors and officers are more favorable to
such directors or officers than the rights currently provided to Indemnitee
thereunder or under this Agreement, Indemnitee shall be entitled to the full
benefits of such more favorable rights.
 
                16.          Indemnification and Advancement Rights Primary. The
Corporation hereby acknowledges that Indemnitee has or may have certain rights
to indemnification, advancement of expenses and/or insurance provided by one or
more parties other than the Corporation or an affiliate of the Corporation
(collectively, the “Secondary Indemnitors”). The Corporation hereby acknowledges
and the Corporation and Indemnitee hereby agree: (i) that the Corporation is the
indemnitor of first resort; i.e., its obligations to Indemnitee are primary and
any obligation of the Secondary Indemnitors to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by Indemnitee are
secondary; (ii) that the Corporation shall be required to advance the full
amount of expenses incurred by Indemnitee and shall be liable for the full
amount of all expenses, judgments, penalties, fines and amounts paid in
settlement to the extent legally permitted and as required by the terms of this
Agreement and the Certificate of Incorporation and/or Bylaws of the Corporation
(or any other agreement between the Corporation and Indemnitee), without regard
to any rights Indemnitee may have against the Secondary Indemnitors; and
(iii) that the Corporation irrevocably waives, relinquishes and releases the
Secondary Indemnitors from any and all claims against the Secondary Indemnitors
that the Corporation may have for contribution, subrogation or any other
recovery of any kind in respect thereof. The Corporation further agrees that no
advancement or payment by the Secondary Indemnitors on behalf of Indemnitee with
respect to any claim for which Indemnitee has sought indemnification from the
Corporation shall affect the foregoing and the Secondary Indemnitors shall have
a right of contribution and/or subrogation to the extent of such advancement or
payment to all of the rights of recovery of Indemnitee against the Corporation.
The Corporation and Indemnitee agree that the Secondary Indemnitors are express
third party beneficiaries of the terms of this provision.
 
 
-11-

--------------------------------------------------------------------------------

 
 
                17.          Certain Definitions.
 
                (a)            “Agent” shall mean any person who is, is deemed
to be, or was, or who has consented to serve as, a director, officer, employee,
agent, fiduciary, joint venturer, partner, manager or other official of the
Corporation or a subsidiary or an affiliate of the Corporation, or any other
entity (including without limitation, an employee benefit plan), in each case
either at the request of, for the convenience of, or otherwise to benefit the
Corporation or a subsidiary of the Corporation. Any person who is or was serving
as a director, officer, employee or agent of a subsidiary of the Corporation
shall be deemed to be serving, or have served, at the request of the
Corporation.
 
                (b)            “Change in Control” shall mean the occurrence,
after the Corporation’s initial public offering, of any of the following:
 
                           (i)           Both (A) any “person” (as defined
below) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Corporation
representing at least twenty percent (20%) of the total voting power represented
by the Corporation’s then outstanding voting securities and (B) the beneficial
ownership by such person of securities representing such percentage is not
approved by a majority of the “Continuing Directors” (as defined below);
 
                           (ii)           Any “person” is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Corporation representing at least fifty
percent (50%) of the total voting power represented by the Corporation’s then
outstanding voting securities;
 
                           (iii)           A change in the composition of the
Board of Directors occurs, as a result of which fewer than two-thirds of the
incumbent directors are directors who either (A) had been directors of the
Corporation on the “look-back date” (as defined below) (the “Original
Directors”) or (B) were elected, or nominated for election, to the Board of
Directors with the affirmative votes of at least a majority in the aggregate of
the Original Directors who were still in office at the time of the election or
nomination and directors whose election or nomination was previously so approved
(together, the directors referenced in clauses (A) and (B) of this
Section 17(b)(iii) shall be referred to as the “Continuing Directors”);
 
 
-12-

--------------------------------------------------------------------------------

 
 
                           (iv)           The stockholders of the Corporation
approve a merger or consolidation of the Corporation with any other corporation,
if such merger or consolidation would result in the voting securities of the
Corporation outstanding immediately prior thereto representing (either by
remaining outstanding or by being converted into voting securities of the
surviving entity) 50% or less of the total voting power represented by the
voting securities of the Corporation or such surviving entity outstanding
immediately after such merger or consolidation; or
 
                           (v)           The stockholders of the Corporation
approve (A) a plan of complete liquidation of the Corporation or (B) an
agreement for the sale or disposition by the Corporation of all or substantially
all of the Corporation’s assets.
 
 
For purposes of Subsections (i) and (ii) above, the term “person” shall have the
same meaning as when used in sections 13(d) and 14(d) of the Exchange Act, but
shall exclude (x) a trustee or other fiduciary holding securities under an
employee benefit plan of the Corporation or of a parent or subsidiary of the
Corporation or (y) a corporation owned directly or indirectly by the
stockholders of the Corporation in substantially the same proportions as their
ownership of the common stock of the Corporation.
 
 For purposes of Subsection (iii) above, the term “look-back date” shall mean
the later of (x) the date first written above in the preamble to this Agreement
or (y) the date 24 months prior to the date of the event that may constitute a
“Change in Control.”
 
Any other provision of this Section 17(b) notwithstanding, the term “Change in
Control” shall not include a transaction, if undertaken at the election of the
Corporation, the result of which is to sell all or substantially all of the
assets of the Corporation to another corporation (the “surviving corporation”);
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Corporation immediately following such transaction in
substantially the same proportions as their ownership of the Corporation’s
common stock immediately preceding such transaction; and provided, further, that
the surviving corporation expressly assumes this Agreement.
 
                (c)            “Disinterested Director” shall mean a director of
the Corporation who is not or was not a party to the Proceeding in respect of
which indemnification is being sought by Indemnitee.
 
(d)            “Enterprise” shall mean a corporation, partnership, joint
venture, trust or other enterprise.
 
                (e)            “Expenses” shall include all direct and indirect
costs (including, without limitation, attorneys’ fees, retainers, court costs,
transcripts, fees of experts, witness fees, travel expenses, duplicating costs,
printing and binding costs, telephone charges, postage, delivery service fees,
the premium, security for, and other costs relating to any costs bond,
supersedes bond, or other appeal bond or its equivalent, all other disbursements
or out-of-pocket expenses and reasonable compensation for time spent by
Indemnitee for which Indemnitee is otherwise not compensated by the Corporation
or any third party) actually and reasonably incurred in connection with either
the investigation, defense, settlement or appeal of a Proceeding or establishing
or enforcing a right to indemnification under this Agreement, applicable law or
otherwise; provided, however, that “Expenses” shall not include any Liabilities.
 
 
-13-

--------------------------------------------------------------------------------

 
 
                (f)             “Final Adverse Determination” shall mean that a
determination that Indemnitee is not entitled to indemnification shall have been
made pursuant to Section 5 hereof and either (1) a final adjudication in the
courts of the State of Delaware from which there is no further right of appeal
or decision of an arbitrator pursuant to Section 8(a) hereof shall have denied
Indemnitee’s right to indemnification hereunder, or (2) Indemnitee shall have
failed to file a complaint in a Delaware court or seek an arbitrator’s award
pursuant to Section 8(a) for a period of one hundred twenty (120) days after the
determination made pursuant to Section 5 hereof.
 
                (g)            “Independent Legal Counsel” shall mean a law firm
or a member of a firm or law professor selected by the Corporation and approved
by Indemnitee (which approval shall not be unreasonably withheld) or, if there
has been a Change in Control, selected by Indemnitee and approved by the
Corporation (which approval shall not be unreasonably withheld), that neither is
presently nor in the past five (5) years has been retained to represent: (i) the
Corporation or any of its subsidiaries or affiliates, or Indemnitee or any
corporation of which Indemnitee was or is a director, officer, employee or
agent, or any subsidiary or affiliate of such a corporation, in any material
matter, or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. Notwithstanding the foregoing, the term “Independent
Legal Counsel” shall not include any person who, under the applicable standards
of professional conduct then prevailing, would have a conflict of interest in
representing either the Corporation or Indemnitee in an action to determine
Indemnitee’s right to indemnification under this Agreement.
 
                (h)            “Liabilities” shall mean liabilities of any type
whatsoever including, but not limited to, any judgments, fines, Employee
Retirement Income Security Act excise taxes and penalties, any federal, state,
local or foreign taxes imposed on the Indemnitee as a result of the actual or
deemed receipt of any payments under this Agreement, penalties and amounts paid
in settlement (including all interest assessments and other charges paid or
payable in connection with or in respect of such judgments, fines, penalties or
amounts paid in settlement) of any Proceeding.
 
                (i)             “Proceeding” shall mean any threatened, pending
or completed action, claim, suit, arbitration, alternate dispute resolution
mechanism, investigation, administrative hearing or any other proceeding whether
civil, criminal, administrative, investigative, formal or informal including any
such investigation or proceeding instituted by or on behalf of the Corporation
or its Board of Directors so long as there is a reasonable likelihood the
results of such investigation or proceeding will be reported to a governmental
agency, as reasonably determined by the Corporation, in which Indemnitee was, is
or will be involved as a party, as a witness or otherwise, that is associated
with Indemnitee’s being an Agent of the Corporation irregardless of whether the
Indemnitee or the Corporation is a party to the proceeding in question.
 
 
-14-

--------------------------------------------------------------------------------

 
 
                18.          Binding Effect; Duration and Scope of Agreement.
This Agreement shall be binding upon the parties hereto and their respective
successors and assigns (including any direct or indirect successor by purchase,
merger, consolidation or otherwise to all or substantially all of the business
or assets of the Corporation), spouses, heirs and personal and legal
representatives. The Corporation shall require and cause any successor (whether
direct or indirect by purchase, merger, consolidation or otherwise) to all,
substantially all, or a substantial part, of the business and/or assets of the
Corporation, by written agreement expressly to assume and agree to perform this
Agreement in the same manner and to the same extent that the Corporation would
be required to perform if no such succession had taken place.
 
This Agreement shall be deemed to be effective as of the commencement date of
the Indemnitee’s service as an officer or director of the Corporation and shall
continue in effect during the Indemnification Period, regardless of whether
Indemnitee continues to serve as an Agent.
 
                19.          Severability. If any provision or provisions of
this Agreement (or any portion thereof) shall be held to be invalid, illegal or
unenforceable for any reason whatsoever:
 
                (a)            the validity, legality and enforceability of the
remaining provisions of this Agreement shall not in any way be affected or
impaired thereby; and
 
                (b)            to the fullest extent legally possible, the
provisions of this Agreement shall be construed so as to give effect to the
intent of any provision held invalid, illegal or unenforceable.
 
                20.          Governing Law. This Agreement shall be governed by
and construed and enforced in accordance with the laws of the State of Delaware,
as applied to contracts between Delaware residents entered into and to be
performed entirely within the State of Delaware, without regard to conflict of
laws rules.
 
                21.          Consent to Jurisdiction. The Corporation and
Indemnitee each irrevocably consent to the jurisdiction of the courts of the
State of Delaware for all purposes in connection with any action or proceeding
that arises out of or relates to this Agreement and agree that any action
instituted under this Agreement shall be brought only in the state courts of the
State of Delaware.
 
                22.          Entire Agreement. This Agreement represents the
entire agreement between the parties hereto, and there are no other agreements,
contracts or understandings between the parties hereto with respect to the
subject matter of this Agreement, except as specifically referred to herein or
as provided in Section 15 hereof.  
 
                23.          Counterparts. This Agreement may be executed in one
or more counterparts, each of which shall for all purposes be deemed to be an
original but all of which together shall constitute one and the same Agreement.
 
 
-15-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Corporation has caused this Agreement to be executed by
a duly authorized officer and Indemnitee has executed this Agreement as of the
date first above written.
 
 
Telanetix, Inc., a Delaware Corporation
 
 
___________________________________
By:
 
 


 
 
INDEMNITEE
 
 


 
___________________________________
By: [______________]
Address:
 


 
-16-

--------------------------------------------------------------------------------

 